On Motion for Rehearing.
This court has not invaded the province of the jury in holding that there was no testimony to sustain the verdict rendered in the lower court. The law makes a jury the exclusive judges of the credibility of the witnesses and the weight to be given their testimony, but it has never provided that the verdict of a jury, without facts to sustain it, cannot be set aside by a court.
In this case, the record reveals that not only was there no testimony to sustain'the verdict, but that there is no probability oi perhaps possibility of obtaining testimony that would sustain such a verdict. ■ The facts are all to the contrary of the verdict rendered. When there are no facts in a case it then becomes the province of a court to pass upon the action of the jury as a matter of law. The statute empowers the courts of civil appeals with authority to pass upon facts, but the Supreme Court has for many years held that it has the authority to review the-findings of fact of appellate courts, when there is no testimony to sustain the findings. This is a precedent for this court reversing and rendering judgment in this case. There was no testimony; there is no probability that such testimony .can be justly and truthfully obtained. We therefóre overrule the motion for rehearing. ' ■ ■